 



Exhibit 10.21

ARGONAUT TECHNOLOGIES, INC.

AMENDED AND RESTATED CHANGE OF CONTROL SEVERANCE AGREEMENT

     This Amended and Restated Change of Control Severance Agreement (the
“Agreement”) is made and entered into effective as of August 3, 2004 (the
“Effective Date”), by and between David Foster (the “Employee”) and Argonaut
Technologies, Inc., a Delaware corporation (the “Company”). Certain capitalized
terms used in this Agreement are defined in Section 1 below.

RECITALS

     A. It is expected that the Company from time to time will consider the
possibility of a Change of Control. The Board of Directors of the Company (the
“Board”) recognizes that such consideration can be a distraction to the Employee
and can cause the Employee to consider alternative employment opportunities.

     B. The Board believes that it is in the best interests of the Company and
its shareholders to provide the Employee with an incentive to continue his
employment and to maximize the value of the Company upon a Change of Control for
the benefit of its shareholders.

     C. The Board believes that it is in the best interests of the Company and
its shareholders to provide the Employee with a bonus payment upon a Change of
Control that is approved by the Board.

     D. In addition, in order to provide the Employee with enhanced financial
security and sufficient encouragement to remain with the Company notwithstanding
the possibility of a Change of Control, the Board believes that it is imperative
to provide the Employee with certain severance benefits upon the Employee’s
termination of employment in certain circumstances following a Change of
Control.

     E. The Company and the Employee are parties to a Change of Control
Severance Agreement dated October 30, 2002 (the “Prior Agreement”), which
agreement the parties desire to amend and restate in its entirety.

AGREEMENT

     In consideration of the mutual covenants herein contained and the continued
employment of Employee by the Company, the parties agree that the Prior
Agreement is amended and restated as follows:

     1. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:

          (a) Cause. “Cause” shall mean (i) any act of personal dishonesty taken
by the Employee in connection with his responsibilities as an employee which is
intended to result in substantial personal enrichment of the Employee,
(ii) Employee’s conviction of a felony which the

 



--------------------------------------------------------------------------------



 



Board reasonably believes has had or will have a material detrimental effect on
the Company’s reputation or business, (iii) a willful act by the Employee which
constitutes gross misconduct and is materially injurious to the Company, and
(iv) continued willful violations by the Employee of the Employee’s principal
duties and obligations of employment after there has been delivered to the
Employee a written demand for performance from the Company which describes the
basis for the Company’s reasonable belief that the Employee has repeatedly
failed to substantially and materially perform his duties; provided, however,
that no act shall be deemed to constitute “Cause” if committed at the direction
of the Board or otherwise by Employee in good faith and in the reasonable belief
that such act is in the Company’s best interest.

          (b) Change of Control. “Change of Control” shall mean the occurrence
of any of the following events:

               (i) the approval by shareholders of the Company of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

               (ii) the approval by the shareholders of the Company of a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets;

               (iii) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becoming the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities; or

               (iv) a change in the composition of the Board, as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of those directors whose
election or nomination was not in connection with any transactions described in
subsections (i), (ii), or (iii) or in connection with an actual or threatened
proxy contest relating to the election of directors of the Company.

          (c) Involuntary Termination. “Involuntary Termination” shall mean
(i) without the Employee’s express written consent, a significant reduction of
the Employee’s duties, position or responsibilities relative to the Employee’s
duties, position or responsibilities in effect immediately prior to such
reduction, or the removal of the Employee from such position, duties and
responsibilities, unless the Employee is provided with comparable duties,
position and responsibilities; (ii) without the Employee’s express written
consent, a substantial reduction, without good business reasons, of the
facilities and perquisites (including office space and location) available to
the Employee immediately prior to such reduction; (iii) a reduction by the
Company of the

-2-

 



--------------------------------------------------------------------------------



 



Employee’s base salary as in effect immediately prior to such reduction; (iv) a
material reduction by the Company in the kind or level of employee benefits to
which the Employee is entitled immediately prior to such reduction with the
result that the Employee’s overall benefits package is significantly reduced;
(v) without the Employee’s express written consent, the relocation of the
Employee to a facility or a location more than twenty-five (25) miles from his
current location; (vi) any purported termination of the Employee by the Company
which is not effected for Cause or for which the grounds relied upon are not
valid; or (vii) the failure of the Company to obtain the assumption of this
Agreement by any successors contemplated in Section 6 below.

          (d) Negotiated Change of Control. “Negotiated Change of Control” shall
mean the occurrence of a Change of Control by virtue of clause (i), (ii) or
(iii) of the definition of “Change of Control” that is approved in advance by
the Board.

          (e) Termination Date. “Termination Date” shall mean the effective date
of any notice of termination delivered by one party to the other hereunder.

          (f) Value of the Company. “Value of the Company” shall mean (i) in the
case of a Negotiated Change of Control, the value of the consideration actually
received per share of common stock of the Company (the “Price Per Share”)
multiplied by the total number of common shares (including the number of shares
which would be outstanding upon exercise of any options or warrants, or upon
conversion of any securities convertible into common stock) of the Company (the
“Fully Diluted Outstanding Shares”); provided, however, that, if any portion of
the consideration received by the Company’s shareholders consists of common
stock of any other company merging with or acquiring the Company (the
“Acquisition Partner”), that portion of the Price Per Share shall be calculated
using the applicable exchange ratio contained in the definitive agreement
multiplied by the average closing price of the Acquisition Partner’s common
stock over the five trading day period up to and including the trading day
preceding the closing of such Negotiated Change of Control, (ii) in all other
cases where the Company’s common stock trades on an established stock exchange
or a national market system, the average closing price of the Company’s common
stock over the five trading day period up to and including the trading day
preceding the occurrence of a Negotiated Change of Control multiplied by the
Fully Diluted Outstanding Shares or (iii) in all other cases, the fair market
value of the Fully Diluted Outstanding Shares on the date of the Negotiated
Change of Control, as determined in good faith by the Board concurrent with or
up to thirty (30) days in advance of such Negotiated Change of Control or, if
such a timely determination is not made, following such Negotiated Change of
Control.

     2. Term of Agreement. This Agreement shall terminate upon the date that all
obligations of the parties hereto under this Agreement have been satisfied or,
if earlier, on the date, prior to a Change of Control, Employee is no longer
employed by the Company.

     3. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law. If the Employee’s employment terminates for any reason, the
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
established under the Company’s then existing employee benefit plans or policies
at the time of termination.

-3-

 



--------------------------------------------------------------------------------



 



     4. Bonus Upon A Change of Control. In the event of a Negotiated Change of
Control, Employee shall be entitled to receive a cash bonus equal to 0.5% of the
Value of the Company upon the closing of such Negotiated Change of Control.

     5. Severance Benefits.

          (a) Termination Following A Change of Control. If the Employee’s
employment with the Company terminates as a result of an Involuntary Termination
on, in connection with or at any time within twelve (12) months after a Change
of Control, regardless of whether Employee obtains employment elsewhere,
Employee shall be entitled, upon Employee’s execution of a general release of
claims against the Company or any of its successors or assigns, to the following
severance benefits which are in lieu of benefits (if any) as may then be
established under the Employee’s then existing severance agreement or the
Company’s then existing severance and benefits plans and policies at the time of
such termination or as may be currently established under the Company’s existing
severance and benefits plans and policies at the date of execution of this
Agreement:

               (i) Employee shall receive a lump sum cash payment in an amount
equal to twelve (12) months of Employee’s base salary as in effect as of the
date of such termination, less applicable withholding;

               (ii) all stock options granted by the Company to the Employee
prior to the Change of Control shall become fully vested and exercisable as of
the date of the termination to the extent such stock options are outstanding and
unexercisable at the time of such termination and all stock subject to a right
of repurchase by the Company (or its successor) that was purchased prior to the
Change of Control shall have such right of repurchase lapse with respect to all
of the shares;

               (iii) If (i) the Employee constitutes a qualified beneficiary, as
defined in Section 4980B(g)(1) of the Internal Revenue Code of 1986, as amended
and (ii) Employee elects continuation coverage pursuant to the Consolidated
Budget Reconciliation Act of 1985 (“COBRA”) within the time period prescribed
pursuant to COBRA, then the Company shall reimburse Employee for up to twelve
(12) months of coverage equivalent to the level of health, dental and life
insurance coverage that was provided to such employee immediately prior to the
Termination Date (the “Company-Paid Coverage”). If such coverage included the
Employee’s dependents immediately prior to the Change of Control, such
dependents shall also be covered at Company expense. Company-Paid Coverage shall
continue until the earlier of (i) twelve (12) months from the date of the
Termination Date, or (ii) the date that the Employee and his dependents become
covered under another employer’s group health, dental or life insurance plans
that provide Employee and his dependents with comparable benefits and levels of
coverage.

          (b) Transition Services. In the event of a Negotiated Change of
Control, at the surviving entity’s election, Employee will remain reasonably
available to assist in the transition for ninety (90) days following the close
of such Negotiated Change of Control. Employee will continue to receive
Employee’s then current base salary and the same level of health coverage and
benefits in effect prior to the closing of the Negotiated Change of Control.
Notwithstanding any of the provisions stated herein in this Section 5(b),
Employee shall be entitled to receive all of the severance benefits stated above
in Section 5(a).

-4-

 



--------------------------------------------------------------------------------



 



          (c) Accrued Wages and Vacation; Expenses. Without regard to the reason
for, or the timing of, Employee’s termination of employment: (i) the Company
shall pay the Employee any unpaid base salary due for periods prior to the
Termination Date; (ii) the Company shall pay the Employee all of the Employee’s
accrued and unused vacation through the Termination Date; and (iii) following
submission of proper expense reports by the Employee, the Company shall
reimburse the Employee for all expenses reasonably and necessarily incurred by
the Employee in connection with the business of the Company prior to the
Termination Date. These payments shall be made promptly upon termination and
within the period of time mandated by law.

     6. Limitation on Payments. In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to the Employee
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code, and (ii) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then Employee’s benefits under this Agreement shall be
either

          (a) delivered in full, or

          (b) delivered as to such lesser extent which would result in no
portion of such benefits being subject to the Excise Tax,

     whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the Excise Tax, results in the receipt
by Employee on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.

     Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Employee and the Company
for all purposes. For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the Code.
The Company and the Employee shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.

     7. Successors.

          (a) Company’s Successors. Any successor to the Company (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the Company’s obligations under this Agreement and agree
expressly to perform the Company’s obligations under this Agreement in the same
manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and

-5-

 



--------------------------------------------------------------------------------



 



delivers the assumption agreement described in this subsection (a) or which
becomes bound by the terms of this Agreement by operation of law.

          (b) Employee’s Successors. Without the written consent of the Company,
Employee shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity. Notwithstanding the
foregoing, the terms of this Agreement and all rights of Employee hereunder
shall inure to the benefit of, and be enforceable by, Employee’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

     8. Notices.

          (a) General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Employee, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

          (b) Notice of Termination. Any termination by the Company for Cause or
by the Employee as a result of a voluntary resignation or an Involuntary
Termination shall be communicated by a notice of termination to the other party
hereto given in accordance with this Section. Such notice shall indicate the
specific termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the Termination
Date (which shall be not more than 30 days after the giving of such notice). The
failure by the Employee to include in the notice any fact or circumstance which
contributes to a showing of Involuntary Termination shall not waive any right of
the Employee hereunder or preclude the Employee from asserting such fact or
circumstance in enforcing his rights hereunder.

     9. Attorney Fees, Costs and Expenses. The Company shall promptly reimburse
Employee, on a monthly basis, for the reasonable attorney fees, costs and
expenses incurred by the Employee in connection with any action brought by
Employee to enforce his rights hereunder. In the event Employee is not the
prevailing party, determined without regard to whether or not the action results
in a final judgment, employee shall repay such reimbursements.

     10. Arbitration and Equitable Relief.

          (a) Arbitration. In consideration of Employee’s employment with the
Company, the Company’s promise to arbitrate all employment-related disputes and
Employee’s receipt of the compensation, pay raises and other benefits paid to
Employee by the Company, at present and in the future, the parties agree that
any and all controversies, claims, or disputes with anyone (including the
Company and any employee, officer, director, shareholder or benefit plan of the
Company in their capacity as such or otherwise) arising out of, relating to, or
resulting from Employee’s employment with the Company or the termination of
Employee’s employment with the Company, including any

-6-

 



--------------------------------------------------------------------------------



 



breach of this Agreement, shall be subject to binding arbitration under the
arbitration rules set forth in California Code of Civil Procedure Section 1280
through 1294.2, including Section 1283.05 (the “Rules”) and pursuant to
California law. Disputes which the parties agree to arbitrate, and thereby agree
to waive any right to a trial by jury, include any statutory claims under state
or federal law, including, but not limited to, claims under Title VII of the
Civil Rights Act of 1964, the Americans With Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the California Fair Employment and Housing Act, the California Labor Code,
claims of harassment, discrimination or wrongful termination and any statutory
claims. The parties further understand that this Agreement to arbitrate also
applies to any disputes that the Company may have with Employee.

          (b) Procedure. The parties agree that any arbitration will be
administered by the American Arbitration Association (“AAA”) and that a neutral
arbitrator will be selected in a manner consistent with its National Rules for
the Resolution of Employment Disputes. The parties agree that any arbitration
under this section shall be conducted in San Mateo, California. The arbitration
proceedings will allow for discovery according to the AAA National Rules for the
Resolution of Employment Disputes, or the Rules. The parties agree that the
arbitrator shall have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication and
motions to dismiss and demurrers, prior to any arbitration hearing. The parties
agree that the arbitrator shall issue a written decision on the merits. The
parties also agree that the arbitrator shall have the power to award any
remedies, including attorneys’ fees and costs, available under applicable law.
The parties agree that the Company will pay for any administrative or hearing
fees charged by the arbitrator or AAA except that Employee shall pay the first
$200.00 of any filing fees associated with any arbitration Employee initiates.
The parties agree that the arbitrator shall administer and conduct any
arbitration in a manner consistent with the Rules and that to the extent that
the AAA’s National Rules for the Resolution of Employment Disputes conflict with
the Rules, the Rules shall take precedence.

          (c) Remedy. Except as provided by the Rules, arbitration shall be the
sole, exclusive and final remedy for any dispute between Employee and the
Company. Accordingly, except as provided for by the Rules, neither Employee nor
the Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law which the Company has not adopted.

          (d) Availability of injunctive relief. In accordance with Rule 1281.8
of the California Code of Civil Procedure, the parties agree that any party may
also petition the court for injunctive relief where either party alleges or
claims a violation of the Employment, Confidential Information, Invention
Assignment Agreement between Employee and the Company or any other agreement
regarding trade secrets, confidential information, nonsolicitation or Labor Code
§2870. In the event either party seeks injunctive relief, the prevailing party
shall be entitled to recover reasonable costs and attorneys’ fees.

          (e) Administrative relief. The parties understand that this Agreement
does not prohibit Employee from pursuing an administrative claim with a local,
state or federal administrative

-7-

 



--------------------------------------------------------------------------------



 



body such as the Department of Fair Employment and Housing, the Equal Employment
Opportunity Commission or the Workers’ Compensation Board. This Agreement does,
however, preclude Employee from pursuing court action regarding any such claim.

          (f) Voluntary nature of agreement. Employee acknowledges and agrees
that Employee is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Employee further acknowledges and
agrees that Employee has carefully read this Agreement and that Employee has
asked any questions needed for Employee to understand the terms, consequences
and binding effect of this Agreement and fully understand it, including that
EMPLOYEE IS WAIVING HIS RIGHT TO A JURY TRIAL. Finally, Employee agrees that he
has been provided an opportunity to seek the advice of an attorney of his choice
before signing this Agreement.

     11. Miscellaneous Provisions.

          (a) No Duty to Mitigate. The Employee shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Employee may receive from any
other source.

          (b) Waiver. No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

          (c) Integration. This Agreement and any outstanding stock option
agreements and restricted stock purchase agreements referenced herein represent
the entire agreement and understanding between the parties as to the subject
matter herein and supersede all prior or contemporaneous agreements, whether
written or oral, with respect to this Agreement (including the Prior Agreement)
and any stock option agreement or restricted stock purchase agreement.

          (d) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of California.

          (e) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

          (f) Employment Taxes. All payments made pursuant to this Agreement
shall be subject to withholding of applicable income and employment taxes.

          (g) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.

-8-

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

         
COMPANY:
      ARGONAUT TECHNOLOGIES, INC.
 
       

      By:          
                                                                           
 
       

      Name:
                                                                                
 
       

      Title:          
                                                                        
 
       
EMPLOYEE:
     
                                                                                            

      Signature
 
       

     
                                                                                            

      Printed Name

-9-

 